Citation Nr: 1823966	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected hepatitis A.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and August 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Subsequent to the August 2016 supplemental statement of the case (SSOC) for an acquired psychiatric disorder and the December 2016 statement of the case (SOC) for hepatitis C, the Veteran's attorney submitted additional evidence in support of the Veteran's claims.  Consideration of the newly submitted evidence by the RO was waived.  Additionally, the case was certified after February 2013 and was submitted by the Veteran's attorney on behalf of the Veteran without a request for AOJ initial review; therefore, waiver is automatic.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105).

The Board notes that in September 2017, it requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the Veteran's claim of service connection for hepatitis C, and it received the requested opinion in September 2017.  In general, a claimant is entitled to respond to a VHA opinion within 60 days of being furnished with a copy of the opinion.  See 38 C.F.R. § 20.903(a).  The Veteran was furnished with a copy of the VHA opinion in October 2017 but did not respond within the allotted 60 days.  Therefore, the Board may proceed to adjudicate the Veteran's claim.
.
The Board previously remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, in February 2016 for further development.  The matter is now back before the Board.



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's hepatitis C is etiologically related to service.

2.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include depression, that is etiologically related to service, or caused or aggravated by his service-connected hepatitis A.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C. 
§§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 

2.  The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied in September 2012, and June 2016.  The Veteran participated in the Fully Developed Claim Program (FDC), which is designed to expedite the claims process, and thus received complete VCAA notice in conjunction with his 2016 application for benefits.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.

The Veteran was afforded a VA mental health examination in October 2012.  He was scheduled for VA examinations in August and November 2016 to address his service connection claim for hepatitis C; however he canceled the first examination and failed to report to the second, without a showing of good cause.  38 C.F.R. 
§ 3.159(c)(4) (2017).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions has been met.  38 C.F.R. 
§ 3.159(c)(4) (2017). 

Pursuant to the February 2016 Board remand, the Veteran's SSA records were obtained in June 2016 and associated with the record.  In August 2016, a VA addendum medical opinion was provided for the Veteran's acquired psychiatric disorder.  The RO readjudicated the Veteran's claim in an August 2016 SSOC.  As such, the Board finds that the AOJ substantially complied with the 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).   

As mentioned above, in September 2017, the Board requested a VHA medical opinion and in September 2017 an infectious disease specialist with the VA Healthcare System provided the opinion as requested by the Board. 

The Board has carefully reviewed the VA examination, VA addendum medical opinion, and VHA medical opinion of record and finds that they are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

I.  Legal Criteria for Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C. 
§ 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Hepatitis C

The Veteran is seeking to establish service connection for hepatitis C.  He contends he contracted hepatitis C through high risk sexual activity during active duty service.  Alternatively, he claims he contracted hepatitis C during his contraction of hepatitis A through co-infection. 

In service connection claims pertaining to hepatitis C, there are recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection.  The medically recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  Hepatitis C arising from air gun immunizations has not been documented; however, it is biologically possible.  See VBA Manual M21-1, III.iv.4.I.2.e.

The Veteran's treatment records show that he is diagnosed with hepatitis C.  See June 1998 VA Treatment Record.  Therefore, as the Veteran has a current diagnosis, the first element of service connection has been met.

With regard to the second element of service connection, service treatment records do not reveal any complaints of, treatment for, or a diagnosis of hepatitis C.  However, service treatment records indicate that the Veteran was treated for symptoms resembling gonorrhea in November 1974 and a three-week period of irritated genitals in October 1975.  The Veteran was also diagnosed and treated for hepatitis A in November 1977.  Treatment records reveal that the Veteran was hospitalized and treated conservatively for two and a half weeks, after which he was totally asymptomatic.  He was diagnosed with viral hepatitis A.  The Board notes that the Veteran is currently service-connected for hepatitis A.  As there is evidence supporting the Veteran's assertion that he engaged in high risk sexual activity and contracted hepatitis A during service, the second element of service connection has been met.

With regard to the third element of service connection, a causal relationship between the Veteran's hepatitis C and his high risk sexual activity in service or his contraction of hepatitis A in service, the Board must weigh the conflicting evidence of record. 

A December 2009 VA examination for the Veteran's hepatitis A noted a history of intravenous drug use and intranasal cocaine use after service, and a history of high risk sexual practices both during and after service.  The VA examiner stated that the Veteran's hepatitis C was most likely caused by his intravenous drug use after service and his unprotected sex during and after service. 

In May 2012, the Veteran was afforded a VA examination for his hepatitis A.  The Veteran's risk factors for hepatitis C included intravenous drug use and intranasal cocaine use.  The VA examiner explained that the Veteran's hepatitis A had completely resolved in service and was a completely distinct liver condition from hepatitis C.  Although the Veteran was diagnosed with both hepatitis A and C, one did not aggravate the other.  

In November 2015, Dr. H. S., a private physician, opined that the Veteran's hepatitis C was as likely as not related to his active duty service.  Citing medical literature, Dr. H. S. asserted that veterans were twice as likely as non-veterans to contract hepatitis C.  Further, Dr. H. S. noted the Veteran's in-service diagnosis of hepatitis A and stated that co-infection was very common due to the shared methods of transmission between the two viruses.  He went on to explain that because hepatitis C was not isolated until 1989, a test for the virus was not in existence during the Veteran's active duty service.  Dr. H. S. noted that 75 to 85 percent of those infected by hepatitis C never clear the virus and develop chronic hepatitis C.  It was very common for an individual to be infected and remain asymptomatic for many years.  

In December 2016, Dr. H. S. submitted another opinion in support of the relationship between the Veteran's hepatitis C and active duty service.  The statement contained many of the same assertions as the November 2015 statement in support of the Veteran's claim.  Dr. H. S. stated that the December 2009 VA examination noted that the Veteran's hepatitis C was likely due to unprotected sex during and after service and noted that the Veteran had a history of intranasal cocaine and intravenous drug use, which were in full remission.  Dr. H. S. noted that these were the possible etiologies of his hepatitis C infection; however, given the cited information regarding co-infection of hepatitis A and C, the Veteran's hepatitis C would most likely be related to events occurring in service, such as the event leading to the contraction of hepatitis A and unprotected sex.

In September 2017, the Board requested a VHA medical opinion from an infectious disease specialist regarding the etiology of the Veteran's hepatitis C with consideration of the multiple risk factors indicated throughout the Veteran's record.  The Board also asked for elaboration on the modes of transmission shared by hepatitis A and C, as asserted by Dr. H. S.  In a VHA medical opinion dated in September 2017, a VHA specialist confirmed that there was no test available for hepatitis C until 1989 and routine screening did not begin in the United States until 1990.  However, the VHA specialist indicated that although hepatitis A and C were viral hepatitides, their modes of transmission and clinical presentation were quite distinct and they did not share modes of transmission to a significant degree.  He explained that hepatitis A was fecal-orally transmitted in over 99 percent of cases, and hepatitis C was blood borne, through methods such as blood transfusions, needles and works, tattoos, and intravenous drug use.  These methods accounted for 90 percent of hepatitis C transmissions, while sexual transmission accounted for less than 10 percent of cases.  The VHA specialist acknowledged that because the Veteran was not screened for hepatitis C between 1990 and 1998, there was no absolute way to determine whether the Veteran contracted hepatitis C during or after his active duty service and transmission by sexual activity could not be totally excluded.  However, he noted that it was 60 percent likely that the Veteran 's hepatitis C was due to his intravenous drug use, as 15 to 20 percent of hepatitis transmissions were due to blood transfusions, and only 10 percent were due to a combination of sexual, perinatal, occupational, and household exposure modes of transmission. 

The Board notes that the Veteran has a lengthy history of drug and alcohol abuse and has presented as an unreliable historian due to his conflicting statements regarding the history of his drug use.  Contrary to reports that his intravenous drug use began after service, the following statements indicate the Veteran's intravenous drug use began during service.  In a November 1991 VA treatment record, the Veteran reported a history of drug use, including heroin, cocaine, and alcohol, since service.  A technician was unable to obtain blood from the Veteran in 1991 due to collapsed veins.  See December 1991 VA Treatment Record.  In a March 1992 VA treatment record, the Veteran reported that during his time in service, he began using heroin and gradually started abusing other drugs.  In September 1994, the Veteran reported that he had first used heroin in 1974 and had used it daily in the past, intravenously or by smoking it.  In October 1994, the Veteran indicated that he abused opiates from 1971 to 1979 by snorting or injecting the drug.  He reported a 30 year history of heroin use in February 2003.   

The Board finds that the evidence of record does not warrant service connection for the Veteran's hepatitis C.  While the Veteran asserted that his hepatitis C is due to high risk sexual activity in service and that his intravenous drug use did not begin until after service, the Board places greater probative weight on statements made contemporaneous to treatment, as the Veteran would have a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  VA treatment records document numerous accounts relayed by the Veteran that he began using heroin or intravenous drugs during service. 

The Board places great probative weight on the September 2017 VHA medical opinion.  The VHA specialist explained that 60 percent of hepatitis C was transmitted through intravenous drug use, while less than 10 percent was due to sexual activity.  Further, the VHA specialist explained that contrary to Dr. H. S.'s assertions, hepatitis A and C did not share modes of transmission to a significant degree.  While hepatitis C was blood borne, hepatitis A was fecal-orally transmitted and simultaneous transmission of both was rare.  The VHA specialist asserted that it was 60 percent likely (more than a 50 percent probability) that the Veteran's hepatitis C was due to his intravenous drug use and cited medical literature to support all of his assertions.  

The Board notes that Dr. H. S. has provided a medical opinion in support of the proposition that the Veteran's hepatitis C was acquired in service, through high risk sexual activity or through coinfection during the transmission of hepatitis A.  However, the Board places less probative weight on Dr. H. S.'s opinion for the following reasons.  In his 2016 opinion, Dr. H. S. asserted that it was as likely as not that the Veteran's hepatitis C was incurred during service due to the shared modes of transmission between hepatitis A and C leading to coinfection.  In support of this statement, Dr. H. S. provided the medical article, Hepatitis B Virus/Hepatitis C Virus Coinfection: Epidemiology Clinical Features, Viral Interactions and Treatment.  See Dr. H. S.'s November 2015 Medical Opinion.  Review of the article reveals information on the shared modes of transmission between hepatitis B and C, as the title of the article suggests, but does not mention hepatitis A, nor in any way supports Dr. H. S.'s assertion of coinfection due to shared modes of transmission.  The Board fails to see how this article supports the contention that the Veteran likely contracted hepatitis C when he contracted hepatitis A in service.  Next, Dr. 
H. S. asserted that veterans were twice as likely to contract hepatitis C as non-veterans and provided the abstract of the article, Elevated Prevalence of Hepatitis C Infection in Users of United Stated Veterans Medical Centers, in support of his statement.  The article notes that several studies suggest that veterans have a higher prevalence of hepatitis C infection over non-veterans, with transfusion and intravenous drug use reported by 30.2 percent of all subjects.  Further, 78 percent of study subjects that tested positive for hepatitis C indicated they had had a blood transfusion or had used injection drugs.  While the Board accepts that veterans may have a higher prevalence of hepatitis C over the non-veteran population, the article does not advance the theory that the Veteran contracted hepatitis C through in-service high risk sexual activity.  In fact, the article indicates that a very high percentage of veterans contracted hepatitis C through blood borne transmissions (transfusions and intravenous drug use).  To the extent that the Veteran may have contracted hepatitis C through intravenous drug use during service, the Board notes that no compensation shall be paid if a disability is a result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C. §§ 1110, 1131.  Drug abuse is defined to include the use of illegal drugs, the intentional use of prescription or nonprescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. 
§ 3.301(d).  Finally, the Board wishes to clarify the findings of the December 2009 VA examiner as represented in Dr. H. S.'s 2016 opinion.  While Dr. H. S. stated that the 2009 VA examiner opined that the Veteran's hepatitis C was likely due to unprotected sex during and after service, the full findings of the examiner stated that intravenous drug use after service and unprotected sex during and after service were the high risk factors that were most likely responsible for the Veteran's hepatitis C. 

In summary, the most probative evidence of record does not show that the Veteran's hepatitis C was incurred in or otherwise related to his active duty service.  For aforementioned reasons, the Board concludes that the claim of entitlement to service connection for hepatitis C must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Acquired Psychiatric Disorder

The Veteran is seeking to establish service connection for an acquired psychiatric disorder, to include depression.  He contends that his depression began during active duty service or, alternatively, is caused or aggravated by his service-connected hepatitis A.

The Veteran's treatment records show that he has been diagnosed with multiple acquired psychiatric disorders, as will be discussed below.  Therefore, as the Veteran has a current diagnosis, the first element of service connection and secondary service connection has been met.

With regard to the second element of service connection, service treatment records do not reveal any complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder.  

In an October 2016 statement, the Veteran's sister stated that the Veteran was a happy, friendly, family-oriented boy prior to entering service.  She used to speak to him a lot when he first joined the military, but the calls became less frequent as time went on.  The Veteran's sister noticed a complete change in the Veteran's behavior when he was released from service.  He was withdrawn, quiet, and constantly agitated.

In December 2016, Dr. H. H. G., a private licensed psychologist and consultant, stated that based on the abundance of mental health hospitalization records, SSA records, and VA examinations, there was a continuous theme that the Veteran first began struggling with depression while in service.  She specifically noted the 2016 statement submitted by the Veteran's sister.

The Board finds that there is no indication in the record that the Veteran has an acquired psychiatric disorder that is related to his active duty service.  The Veteran first sought mental health treatment in 1992, many years after his separation from service.  As noted by Dr. H. H. G., the Veteran has extensive medical treatment records; however, these records reveal multiple diagnoses related to alcohol and drug abuse, which the Veteran has reported began during service, and alternatively, after service.  Further, as discussed below, an October 2012 VA treatment record indicated that the Veteran had numerous psychosocial stressors instead of a mental health disorder.  His mood fluctuated depending on his stressors.  An October 2012 VA examiner determined that the Veteran's depressive disorder appeared to be the product of various psychosocial stressors he was currently facing and that he had been living with chronic stressors for most of his adult life.  Finally, an August 2016 VA addendum medical opinion noted that the Veteran's depression was less likely than not related to service, as the Veteran had started mental health treatment in 1992 for issues with depression and extensive issues with substance abuse and mood disorders.  The Veteran's depression was noted to be situationally dependent on his struggle with marriage, homelessness, finances, bankruptcies, and "psychosocial stressors." 

To the extent the Veteran asserts that he has an acquired psychiatric disorder, to include depression, that manifested in service, the overall evidence weighs against such a finding.  As such, service connection on a direct basis is not warranted.

With regard to secondary service connection, the record establishes that the Veteran is service connected for hepatitis A.  As the Veteran has a service-connected disability, the second element of secondary service connection is met. 

However, while the evidence shows that the Veteran has a current diagnosis of an acquired psychiatric disorder and that he is service-connected for hepatitis A, the probative evidence of record does not support a finding of the requisite medical nexus needed to support a grant of service connection on a secondary basis for an acquired psychiatric disorder. 

Reviewing the relevant evidence of record, in an October 1991 VA treatment record, the Veteran reported taking cocaine for the past several months and becoming depressed, disturbed, and suicidal.  During his six-day hospital stay, the Veteran was diagnosed with dysthymic disorder and polysubstance abuse (cocaine and alcohol) with an Axis II diagnosis of personality disorder.  Treatment records indicate that upon his admission, his depression seemed to alleviate markedly.  It was felt that his depression was secondary to his cocaine abuse.  In November 1991, the Veteran entered the hospital for a 12-day alcohol detoxification and was diagnosed with dysthymic disorder and polysubstance abuse (cocaine and alcohol) with an Axis II diagnosis of personality disorder.  In March 1992, the Veteran was admitted to the hospital for 10 days and diagnosed with mixed substance abuse (cocaine, codeine, and alcohol), dysthymic disorder, and marital problems.  He had been abusing Tylenol with codeine, alcohol, and crack cocaine, and was having problems with his wife.  In August 1993, the Veteran was detoxified and diagnosed with poly drug abuse, alcohol dependence, and cocaine dependence.  In September 1994, the Veteran was hospitalized for 35 days due to feelings of depression and suicidal ideation with alcohol and cocaine use.  He was diagnosed with substance related disorder, alcohol and cocaine abuse, and substance induced mood disorder.  Prior to discharge, the Veteran was not placed on antidepressants, as he did not exhibit any severe symptoms of depression.  In February 1996, the Veteran was hospitalized for 12 days due to suicidal ideation.  He reported drinking a liter of gin per day sometimes and using heroin.  The Veteran was diagnosed with "X" depression, not otherwise specified (NOS), alcohol dependency, continuous, cocaine abuse, and opioid abuse.  In February 1999, the Veteran was admitted to the hospital for suicidal ideation with plan.  He stated that he had been depressed for the past two months and had relapsed on drugs and alcohol.  The Veteran was diagnosed with major depression, recurrent type, alcohol dependence, and cocaine dependence.  A June 1999 treatment record noted diagnoses of "X" mood disorder secondary to polysubstance usage, alcohol and cocaine dependence, continuous, and an Axis II diagnosis of personality disorder NOS.  In February 2003, the Veteran was diagnosed with polysubstance dependence, polysubstance withdrawal, and substance induced mood disorder.  Subsequently, the Veteran was seen in Urgent Care for suicidal ideation and polysubstance abuse.  See February 2003 VA Treatment Record.  He reported a 30 year history of heroin and methadone use.  The Veteran was diagnosed with alcohol, cocaine, and heroin dependence, and substance-induced mood disorder.  In October 2012, the Veteran presented after relapsing on drugs and alcohol.  The record noted that the Veteran had not seen a psychiatrist in several years and jumped on and off the radar seemingly related to housing and substance abuse issues.  The Veteran had resurfaced due to heart problems and strain on his marriage.  It was also noted that the Veteran had numerous psychosocial stressors and his "main problems appeared to be psychosocial not mental health per se."  As his stressors increased, his mood deteriorated.  In a subsequent October 2012 treatment record, the Veteran was diagnosed with depression NOS, mood secondary to heart disease and hepatitis C, polysubstance dependence in remission, tobacco abuse, and adjustment disorder. 

The Veteran was afforded a VA examination for his acquired psychiatric disorder in October 2012.  He reported feeling depressed; his marriage was in shambles, he had no money, was facing homelessness, and had health problems.  He was dealing with legal troubles and had to attend domestic violence group therapy.  The VA examiner diagnosed the Veteran with depressive disorder NOS, alcohol dependence in full remission, and cocaine dependence in full remission.  The examiner stated that the Veteran's depressive disorder appeared to be the product of various psychosocial stressors he was currently facing and that he had been living with chronic stressors for most of his adult life.  He opined that the Veteran's depression was less likely than not secondary to his service connected hepatitis A.

In January 2014, Dr. H. H. G. submitted a Mental Disorders Disability Benefits Questionnaire (DBQ).  After examination of the Veteran and reviewing his claims file, Dr. H. H. G. diagnosed the Veteran with depressive disorder NOS and opined that the Veteran's hepatitis A caused his depressive disorder.  Dr. H. H. G. noted that the Veteran struggled with his "permanent and debilitating" hepatitis A and she believed this was more likely than not aggravating his depressive disorder.  Dr. 
H. H. G. explained that there was a body of literature, which she included with her opinion, detailing the connection between medical issues, like the issues the Veteran struggled with, and psychiatric disorders, similar to the Veteran's complaints of depression.

In August 2016, an addendum medical opinion was provided by a VA examiner stating that after review of the record, the Veteran's depression was less likely than not related to service, and less likely than not caused or aggravated by his service-connected hepatitis A.  The examiner explained that the Veteran began mental health treatment in 1992 for issues with depression and extensive issues with substance abuse and mood disorders.  Further, records indicated that hepatitis C was a secondary issues relating to depression, but not his service-connected hepatitis A.  The Veteran's depression was noted to be situationally dependent on his struggle with marriage, homelessness, finances, bankruptcies, and "psychosocial stressors." 

In December 2016, Dr. H. H. G. reviewed the additional evidence added to the Veteran's record since 2014 and provided an updated medical opinion.  She amended her opinion to reflect her belief that the Veteran's depression was more likely than not caused by his hepatitis C and not his hepatitis A.  Dr. H. H. G. cited Dr. H. S.'s medical opinion regarding his belief that coinfection of hepatitis A and C were common due to shared modes of transmission.  

With regard to the third element of secondary service connection, the Board finds that the most probative evidence of record does not support a relationship between the Veteran's acquired psychiatric disorder, to include depression, and his service-connected hepatitis A.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App.482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.  

At the outset, the Board notes that the Veteran is service connected for hepatitis A with a noncompensable disability rating.  The Veteran has been denied an increased disability rating for his hepatitis A multiple times, as medical evidence has not shown demonstrable residuals sufficient for a compensable evaluation.  See August 1996 Rating Decision, July 1998 VA Examination, November 1998 Rating Decision, September 2005 Rating Decision, December 2009 VA Examination, January 2010 Rating Decision, and November 2012 Rating Decision.  A December 2009 VA examination found that the only active condition affecting the Veteran's liver was hepatitis C and in February 2016, the Board determined that a compensable disability rating for the Veteran's hepatitis A was not warranted, as he did not experience any symptoms related to his hepatitis A.

Finding that the Veteran's hepatitis A has been asymptomatic since service, the Board affords Dr. H. H. G.'s 2014 medical opinion little probative value.  Dr. 
H. H. G. opined that the Veteran's depressive disorder was caused and aggravated by his hepatitis A, due to his struggle with its "permanent and debilitating" effects.  However, as revealed through many VA examinations, the Veteran's hepatitis A has been found to be asymptomatic and far from debilitating.  Further, contrary to Dr. H. H. G.'s assertions that cited medical literature supported the connection between the Veteran's hepatitis A and his depression, the medical literature referred to painful disabilities, which is not an accurate representation of the Veteran's hepatitis A.

The Board finds the October 2012 VA examination and August 2016 VA addendum medical opinion to be of great probative weight.  Both examiners conducted a full review of the Veteran's lengthy medical records and noted that Veteran had been living with chronic psychosocial stressors for most of his life.  The Veteran began mental health treatment in 1992 for depression during a period of extensive drug and alcohol abuse.  Further, the Veteran was noted to struggle with marriage, homelessness, finances, bankruptcies, and "psychosocial stressors," all of which appeared to manifest in depression.  Both VA examiners opined that the Veteran's depression was less likely than not due to his service-connected hepatitis A.

Additionally, the opinions of the October 2012 and August 2016 VA examiners are supported by medical treatment records which reveal multiple diagnoses of disorders secondary to substance abuse/dependence.  See October 1991, September 1994, June 1999, and February 2003 VA Treatment Records.  In October 2012, a VA treatment record indicated that the Veteran's problems appeared to be psychosocial instead of mental health-related.  The Veteran appeared to seek mental health treatment during periods of substance abuse or housing issues. 

Finally, the Board acknowledges that the evidence of record indicates that the Veteran's depression may be caused or aggravated by his hepatitis C.  However, as the Veteran is not service-connected for hepatitis C, consideration of the legal criteria pertaining to secondary service connection in this regard is not warranted.  38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected hepatitis A is denied.






____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


